DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 11/5/2021 is acknowledged. Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/5/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhuang (US 2013/0044035).
In regards to claim 1, Zhuang discloses of an antenna, comprising a conductive cover (for example 1), a radiating portion (for example 3) and a feeding portion (comprising 5, 6, 7, 7’, 12, 12’), wherein the conductive cover (1) is provided with an accommodating groove (for example see Fig 1), the radiating portion (3) and the 
In regards to claim 2, Zhuang discloses of the antenna according to claim 1, wherein the feeding portion (5, 6, 7, 7’, 12, 12’) is located between the radiating portion (3) and a bottom of the accommodating groove (for example see Fig 1), the feeding portion (5, 6, 7, 7’, 12, 12’) and the bottom of the accommodating groove are arranged at intervals to form an air cavity (for example 8), the feeding portion (5, 6, 7, 7’, 12, 12’) is electrically connected to the conductive cover (1), and the feeding portion coupling feeds the radiating portion (3, for example see Figs 1-2 and Paragraphs 0127-0130).  
In regards to claim 3, Zhuang discloses of the antenna according to claim 1, wherein the feeding portion (5, 6, 7, 7’, 12, 12’) comprises a feeding substrate (for example 6) and a first feeding line (for example 7), a second feeding line (for example 7’) and a first ground plate (for example 5) that are provided on the same surface of the feeding substrate (6), the first ground plate (5) is provided with a first feeding slot (for example 12) and a second feeding slot (for example 12’) that are perpendicular to each other (for example see Fig 2), the first feeding line (7) is electrically connected to the first ground plate (5) at both ends of the first feeding slot (12) respectively, the second feeding line (7’) is electrically connected to the first ground plate (5) at both ends of the second feeding slot (12’) respectively, and the first ground plate (5) is electrically connected to the conductive cover (1, for example see Figs 1-2 and Paragraphs 0127-0130).  
I shape) of the slot 12) arranged at intervals and two fourth feeding slots (for example see two parallel sections (or sides of the H shape) of the slot 12’) arranged at intervals, the two third feeding slots are respectively perpendicular to the first feeding slot (single center line of 12), the first feeding slot is located between the two third feeding slots (see Fig 2), the first feeding slot is in communication with the two third feeding slots, the two fourth feeding slots are respectively perpendicular to the second feeding slot (single center line of 12’), the second feeding slot is located between the two fourth feeding slots, and the second feeding slot is in communication with the two fourth feeding slots. (for example see Fig 2 and Paragraphs 0127-0130)  
In regards to claim 7, Zhang discloses of the antenna according to claim 3, wherein the radiating portion (3) comprises a radiating patch (for example see Fig 1 and Paragraph 0127), the feeding portion (5, 6, 7, 7’, 12, 12’) is provided between the radiating patch (3) and a bottom of the accommodating groove (for example see Fig 1), and a projection of the radiating patch (3) on the first ground plate (5) covers the first feeding slot (12) and the second feeding slot (12’, for example see Figs 1-2 and Paragraphs 0127-0130).  
In regards to claim 8, Zhang discloses of the antenna according to claim 1, wherein the radiating portion (3) comprises a radiating substrate and a radiating patch disposed on a surface of the radiating substrate away from the feeding portion (5, 6, 7, .  

Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 4, the prior art does not disclose of the antenna according to claim 3, wherein the first feeding line comprises a first connection line, a second connection line and a third connection line, the first connection line is used to obtain an external signal, a first end of the second connection line is electrically connected to the first connection line, a second end of the second connection line is electrically connected to the first ground plate at one end of the first feeding slot, a first end of the third connection line is electrically connected to the first connection line, and a second end of the third connection line is electrically connected to the first ground plate at the other end of the first feeding slot; the second feeding line comprises a fourth connection line, a fifth connection line and a sixth connection line, the fourth connection line is used to obtain the external signal, a first end of the fifth connection line is electrically connected to the fourth connection line, a second end of the fifth connection line is electrically connected to the first ground plate at one end of the second feeding slot, a first end of the sixth connection line is electrically connected to the fourth connection 
In regards to claim 6, the prior art does not disclose of the antenna according to claim 3, wherein the feeding portion further comprises a second ground plate provided on a surface of the feeding substrate opposite to the first ground plate, the second ground plate is provided with a fifth feeding slot corresponding to the first feeding slot, and the second ground plate is further provided with a sixth feeding slot corresponding to the second feeding slot; the first ground plate is electrically connected to the second ground plate, and the first ground plate is electrically connected to the conductive cover, nor would it have been obvious to one of ordinary skill in the art to do so.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON CRAWFORD/Primary Examiner, Art Unit 2844